Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-14, 16, and 17 are allowed over the closest references listed below.

The present invention is drawn to a polymerization process comprising contacting one or more monomers, at least one catalyst system, and a condensing agent comprising ≥ 10 mole % of tetramethylsilane under polymerizable conditions to produce a polyolefin polymer having a density (ASTM D1505) from 0.905 to 0.940 g/cm3.  

Lu et al. (US 6,887,817) discloses an olefin polymerization catalyst system comprising a solid catalyst component and an organoaluminum compound, and an external electron donor selected from silanes, including tetramethylsilane.  Reference does not teach specifically use of tetramethylsilane in order to produce a polyolefin polymer having a density of from 0.905 to 0.940 g/cm3.     

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polymerization processes using condensing agents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 10, 2021